UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                       ORDER

                                                         18 Cr. 601 (PGG)
 GODOFREDO LEANDRO GONZALEZ,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing scheduled for January 8, 2020 at

2:00 p.m. will take place on January 8, 2020 at 4:00 p.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York. Any submissions

on behalf of the Defendant are due on December 12, 2019, and any submission by the

Government is due on December 19, 2019.

Dated: New York, N
                 ew York
       December S, 2019

                                           SO ORDERED.



                                          Paul G. Gardephe
                                          United States District Judge
